Citation Nr: 0205713	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  94-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1941 to October 1947, and from December 1947 to November 
1949.

Service connection for the cause of the veteran's death was 
originally denied by final rating decision in April 1987.  
Following receipt of revised dosimetry data from the Defense 
Nuclear Agency (DNA), the claim was again denied by final 
rating decision in October 1991.  In June 1992, the appellant 
was informed that she was eligible for readjudication of her 
claim pursuant to a judgment entered in the "NARS" class 
action lawsuit.  She requested readjudication, and in January 
1993 the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied her claim.  As 
reflected in the Statement of the Case of April 1994, the 
record was reviewed de novo by the RO.  Her attorney was 
informed in November 1994 that VA would take no further 
action pursuant to NARS.  The Board remanded this case in 
June 1996.

By decision dated in April 1998, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death, including the issue of whether the veteran's 
lung cancer stemmed from his in-service exposure to ionizing 
radiation.  On August 24, 1998, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated the Board's decision, and granted a 
joint remand for consideration and discussion of its then 
recent decision in Hilkert v. West, 11 Vet. App. 284 
(1998)(Hilkert I).  However, this case was later overturned.  
Hilkert v. West, 12 Vet. App. 145, 149-50 (1999)(en banc) 
(Hilkert II).  

In May 1999, the Board again denied the appellant's claim.  
However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Subsequently, the court again remanded 
the case in May 2001 to give the Board the opportunity to 
consider the appellant's claim in light of the recently 
enacted VCAA.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran died in January 1987, at the age of 62, of 
respiratory arrest due to metastatic carcinoma due to, or as 
a consequence of, carcinoma of the lung; cardiomyopathy with 
congestive heart failure was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

3.  During his lifetime the veteran was not service-connected 
for any disability.  

4.  The veteran was exposed to ionizing radiation during his 
participation in Operation CROSSROADS in 1946.

5.  A scientific dose reconstruction by the DNA indicated 
that the veteran was exposed to an estimated dose of 0.821 
rem gamma, with an upper bound of 1.143 rem gamma and a lower 
bound of 0.659 rem gamma; dosimetry data revealed a recorded 
dose of 0.550 rem gamma; his total probable radiation dose 
exposure was 1.371 rem gamma; he had virtually no potential 
for exposure to neutron radiation; and his internal radiation 
exposure potential was less than 0.150 rem (fifty year) 
committed dose equivalent to the lung.



CONCLUSIONS OF LAW

1.  Lung cancer is presumed to have been incurred in service  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2001).

2.  Lung cancer was the principle cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In May 2001, the Court most recently remanded the case to 
give the Board the opportunity to consider the appellant's 
claim in light of the recently enacted VCAA.  There has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA),  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that remand or additional development is not 
required in the present case.  The appellant has been 
notified on numerous occasions as to the evidence needed to 
support the claim.  VA has obtained the necessary evidence 
related to radiation exposure from the Defense Department and 
has obtained the appropriate expert medical opinion derived 
from this radiation exposure information.  The Board has 
given the appellant and her attorney the opportunity to 
submit additional evidence and, as recently as November 2001, 
the appellant's attorney informed the Board that they had 
"nothing further to submit in this claim."  Moreover, in 
view of the Board's decision below, further development is no 
longer required.  The Board will proceed with review of the 
issue on appeal.  

II.  Cause of the Veteran's Death

The appellant, the surviving spouse of the veteran, contends 
that the RO committed error in denying service connection for 
the cause of the veteran's death.  She argues that the 
veteran's fatal lung cancer was a direct result of his 
exposure to ionizing radiation during military service.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a)(2001).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b)(2001).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c)(1)(2001).

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2)(2001).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3)(2001).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4)(2001). 

In this case, the death certificate shows that the veteran 
died in January 1987, at the age of 62.  No autopsy was 
conducted.  The immediate cause of death was respiratory 
arrest due to metastatic carcinoma due to, or as a 
consequence of, carcinoma of the lung.  Cardiomyopathy with 
congestive heart failure was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  During the veteran's lifetime, 
service connection was not granted for any disability.  On 
this basis, service connection for the cause of the veteran 
death must be denied because there is no evidence of any 
service-connected disability at the time of death.  
                     
However, in deciding the claim for service connection for the 
cause of the veteran's death, the Board must also consider 
whether the disabilities that caused the veteran's death, 
that is, carcinoma of the lung (lung cancer), or that 
contributed to the veteran's death, namely, cardiomyopathy 
with congestive heart failure, may be service-connected.  

The appellant contends that the veteran's death was the 
result of exposure to radiation in service.  Again we note 
that the veteran died on January [redacted], 1987.  The immediate 
cause of his death, as noted on his death certificate, was 
respiratory arrest due to metastatic carcinoma which was due 
to or a consequence of carcinoma of the lung.  Cardiomyopathy 
with congestive heart failure was identified as a 
contributing cause of death, but unrelated to the carcinoma.  
The interval between the onset of carcinoma and death was two 
years.  

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d)(2001).  The second basis 
is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease under 
38 C.F.R. § 3.311(2001).  Finally, the appellant is entitled 
to service connection for the cause of the veteran's death if 
she can establish that a disability incurred or aggravated by 
service, as defined by the general laws and regulations 
governing VA compensation entitlement, either caused or 
contributed substantially or materially to cause death.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA regulations specify a number of types of cancer which 
warrant presumptive service connected if they become manifest 
in a "radiation-exposed veteran" within specified periods 
of time.  38 C.F.R. § 3.309(d)(2)(2001).  Very recently 
"cancer of the lung" was added to this list of diseases.  
See 67 Fed. Reg. 3612 (Jan. 25, 2002) (to be codified as 
amended at 38 C.F.R. §§ 3.309(d)(2)(xx)(2002)).  

Service department records retrieved by VA show that the 
veteran was a participant in Operation CROSSROADS which was 
an atmospheric nuclear weapons test.  As such, the veteran is 
a "radiation exposed veteran" within the meaning of the 
applicable regulations.  38 C.F.R. § 3.309(d)(3)(2001).  

The evidence of record clearly shows that the veteran was a 
"radiation-exposed veteran."  The veteran died of carcinoma 
of the lung (lung cancer) which is now one of the cancers for 
which presumptive service connection is warranted.  See 67 
Fed. Reg. 3612 (Jan. 25, 2002) (to be codified as amended at 
38 C.F.R. §§ 3.309(d)(2)(xx)(2002)).  Therefore the law, 
regulations and evidence require that service connection for 
the cause of the veteran's death be granted.  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

